DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group (III) and claims 1 – 8 in the reply filed on 07/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehres et al.  (US Pub. 2015/0342622 A1).
Claim 1, Kehres discloses a computer-assisted surgery method for assisting a positioning of a baseplate in glenoid implant surgery [abstract, ¶2, and Figs. 1 – 8] comprising: 
obtaining a virtual model of a glenoid surface of a scapula [22 - ¶24, obtaining 3D of patient’s anatomy for shoulder joint replacement]; 
identifying a depth landmark in the glenoid surface of the scapula [¶32 - ¶42, a depth of reaming the glenoid  is to be identified]; 
obtaining a planned positioning of baseplate relative to the depth landmark [62 or 20, ¶32 and  ¶36 - ¶37, i.e. Fig.2]; 
determining a bone alteration plan based on the planned positioning of the baseplate [¶31 - ¶37, reaming bone for implantation of baseplate]; and 
generating and outputting at least one patient-specific jig model representative of the bone alteration plan [¶22 - ¶24, i.e. Fig.5].  
Claims 4 – 7, Kehres discloses the limitations of claim 1, as above, and further, Kehres discloses (claim 4) wherein determining the bone alteration plan includes identifying two non-parallel reaming axes [¶29 - ¶30, non-parallel axes (A & B) of guides 78 and 80]; (claim 5) wherein generating and outputting the at least one patient-specific jig model representative of the bone alteration plan includes generating one said patient-specific jig model with guides for the two non-parallel reaming axes [¶29 - ¶30, wherein the guide 68 has a patient-specific surface 76 and non-parallel axes (A & B) of guides 78 and 80]; (claim 6) driving an apparatus for fabricating at least one patient-specific jig from the at least one patient-specific jig model [¶28, wherein US application 13/653,868 is incorporated, and which discloses in ¶49 manufacturing of the guide preoperatively from the virtual guide to be used intraoperatively, which requires an apparatus for transforming virtual into physical]; (claim 7) wherein identifying a depth landmark in the glenoid surface of the scapula includes identifying a deepest point in the glenoid surface [wherein a least a portion of hole 54 defines a deepest point in glenoid surface 46, i.e. Figs.3 and 8].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehres et al.   (US Pub. 2015/0342622 A1).
Claims 2 – 3, Kehres discloses the limitations of claim 1, as above, and further, Kehres discloses (claim 2) calculating and outputting a depth / height and a width / diameter of bone removal as a function of the planned positioning [¶31 - ¶32, the reamed hole 54 is dimensioned for the implant to be properly fitted in]; (claim 3) wherein calculating and outputting the depth / height and the width / diameter of bone removal as a function of the planned positioning includes updating at least one of the depth / height and the width / diameter of bone removal as the planned positioning varies [¶36, wherein a dimension of the bone removal correspond to a patient-specific planning that varies from patient to another and requires updating].  
Although, Kehres discloses calculating and outputting at least the depth and diameter of the bone removal, which define factors in calculating a volume. Kehres does not explicitly disclose calculating a volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to use the calculated depth and diameter of the bone removal to calculate a volume of the removal bone in order to ensure proper fit of the baseplate in the prepared glenoid [¶32, Kehres].
Evidence for calculating volumes were know before the effective filing date can be supported by Lang (US Pub. 2022/0133484 A1) and para.202; and Bake et al. (US Pub. 2019/0328548 A1) and para.66. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775